|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

MOHAMMAD SOHA|L SALEEM, : Civil No. 3:17-cv-1122
Petitioner (Judge Mariani)
v.

MARK GARMAN, et al.,
Respondents
MEMORANDUM

l. Background

Petitioner Mohammad Sohail Saleem (“Petitioner"), an inmate currently confined at
the State Correctional institution at Rockview, in Bellefonte, Pennsylvania, filed a pro se
petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 1). Petitioner
challenges a conviction and sentence imposed in the Lebanon County Court of Common
Pleas. (ld.).

Presently pending before the Court is Petitioner’s motion for appointment of counsel.
(Doc. 29). For the reasons set forth below, the Court will deny the motion.
ll. Discussion

Although prisoners have no constitutional or statutory right to appointment of counsel
in federal habeas corpus proceedings, Co/eman v. Thompson, 501 U.S. 772, 752 (1991),

the Court has broad discretionary power to appoint counsel to a financially eligible habeas

petitioner if “the interests of justice so require. . See 18 U.S.C. § 3006A(a)(2);1 see also
Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v. Grace, 6 F.3d 147,
153 (3d Cir. 1993), aff’d, 275 F.3d 33 (3d Cir. 2001). The United States Court of Appeals
for the Third Circuit has stated that appointment of counsel for an indigent litigant should be
made when circumstances indicate “the likelihood of substantial prejudice to him resulting,
for example, from his probable inability without such assistance to present the facts and
legal issues to the court in a complex but arguably meritorious case.” Smith-Bey v.
Petsock, 741 F.2d 22, 26 (3d Cir. 1984).

The initial determination to be made by the Court in evaluating the expenditure of the
“precious commodity” of volunteer counsel is whether the petitioner’s case has some
arguable merit in fact and law. Montgomery, 294 F.3d at 499. lf a petitioner overcomes this
threshold hurdle, other factors to be examined are:

1. the claimant’s ability to present his or her own case;

2. the difficulty of the particular legal issues;

3. the degree to which factual investigation will be necessary and the

ability of the claimant to pursue investigation;

4. the claimant’s capacity to retain counsel on his or her own behalf;

5. the extent to which the case is likely to turn on credibility

determinations; and

6. whether the case will require testimony from expert witnesses

Montgomery, 294 F.3d at 499 (citing Tabron, 6 F.3d at 155-57).

 

‘ Any person seeking relief under 28 U.S.C. §§ 2241, 2254 or 2255 may be provided counsel,
"[w]henever the United States magistrate or the court determines that the interests of justice so require”
and such person is "financially eligible." 18 U.S.C. § 3006A(a)(2).

2

Assuming arguendo that the petition has merit, Petitioner fails to set forth any special
circumstances warranting appointment of counsel. See Tabron, 6 F.3d at 155-56.
Petitioner bases his motion on the inability to afford counsel, the alleged complexity of the
case, limited access to the law library, and limited knowledge of the law. (Doc. 29).
However, Petitioner has demonstrated the ability to properly and forcefully prosecute his
claims. Despite Petitioner’s incarceration, investigation of the facts is not beyond his
capabilities and he is familiar with the facts of his case. Nloreover, the Court notes that it
does not have a large group of attorneys who would represent this action in a pro bono
capacity.

Based on the foregoing, it does not appear that Petitioner will suffer prejudice if
forced to prosecute this case on his own. The Court’s duty to construe pro se pleadings
liberal|y, Haines v. Kerner, 404 U.S. 519 (1972), Riley v. Jeffes, 777 F.2d 143, 147-48 (3d
Cir. 1985), coupled with Petitioner’s apparent ability to litigate this action, militate against the
appointment of counsel. Accordingly, the motion for appointment of counsel will be denied,
however the denial will be without prejudice As the Court in Tabron stated,

[A]ppointment of counsel under § 1915(d) may be made at any point in the

litigation and may be made by the district court sua sponte even if it does

not appear until trial (or immediately before trial) that an indigent litigant is not

capable of trying his or her case, the district court should consider

appointment of counsel at that point.

Tabron, 6 F.3d at 156-57. Therefore, in the event that future proceedings demonstrate the

need for counsel, the matter may be reconsidered either sua sponte or upon motion of
Petitioner.

A separate Order shall issue.

 

Date: January Z ,2019

 

l'\(obert Wani v
United States District Judge

